


Exhibit 10.4

 

Non-Employee Director


STOCK OPTION AGREEMENT

 

This Option Agreement (the “Agreement”) is made as of the      day
of                  , 200  , by and between Strategic Distribution, Inc., a
Delaware corporation (the “Company”), and                               (the
“Optionee”), a non-employee director of the Company.

 

WHEREAS, pursuant to the Amended and Restated Strategic Distribution, Inc. 1996
Non-Employee Director Stock Plan (the “Plan”), the Optionee is entitled to a
grant of Options for calendar year 2004.

 

NOW, THEREFORE, in connection with the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and adequacy of which
is hereby acknowledged, the parties hereto agree as follows:

 

1.  Definitions.  Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed thereto in the Plan.  The terms and provisions of the
Plan are incorporated herein by reference.

 

2.  Grant of Option.  The Company hereby grants to the Optionee the right and
option (the “Option”) to purchase up to, but not exceeding in the aggregate,
                      (        ) shares of Common Stock, on the terms and
conditions herein set forth.  The Option is not intended to be an “incentive
stock option” within the meaning of Section 422 of the Internal Revenue Code.

 

3.  Exercise Price.  The exercise price of each share of Common Stock covered by
the Option shall be $            .

 

4.  Term of Option.  Subject to Section 6 hereof, the Option shall be
exercisable for a period of five (5) years from the date hereof, and shall
thereafter terminate.

 

5.  Vesting of Option.  The Option, subject to the terms contained herein, shall
be fully vested and exercisable as of the date hereof.

 

6.  Termination of Directorship.  Upon termination of the Optionee’s
directorship, the Option shall remain exercisable (i) in the case of termination
for any reason other than death or disability, for a period of 90 days after the
date of such termination, and (ii) in the case of termination by reason of death
or disability, for a period of one year after the date of such termination, and
shall thereafter terminate.

 

7.  No Rights as a Shareholder.  The Optionee shall have no rights as a
shareholder with respect to any shares of Common Stock issuable upon the
exercise of the Option until the date of issuance to the Optionee of a
certificate evidencing such shares.  No adjustments, other than as provided in
Section 12 of the Plan, shall be made for dividends or

 

--------------------------------------------------------------------------------


 

distributions for which the record date is prior to the date on which the
certificate for such shares of Common Stock is issued.

 

8.  Method of Exercising Option.  (a)  The Option may be exercised by written
notice to the Company at its principal executive offices, Attn:  Corporate
Secretary.  Such notice shall state the election to exercise the Option and the
number of shares of Common Stock in respect of which the Option is being
exercised, and shall be accompanied by payment in full of the exercise prices
for such shares of Common Stock.

 

(b)  Payment of the exercise price shall be made in United States dollars by
certified check or bank cashier’s check payable to the order of the Company. 
Subject to such procedures and rules as may be adopted from time to time by the
Board, the Optionee may also pay the exercise price (i) by tendering to the
Company shares of Common Stock owned by her for at least six months with an
aggregate Fair Market Value on the date of exercise equal to the exercise price,
(ii) at the discretion of the Board, by delivery to the Company of a copy of
irrevocable instructions to a stockbroker to sell shares of Common Stock to be
acquired upon exercise of the Option and to deliver promptly to the Company an
amount sufficient to pay the exercise price, or (iii) any other method of
payment approved by the Board.  The certificate for shares of Common Stock as to
which the Option shall have been so exercised shall be registered in the
Optionee’s name.

 

9.  Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the heirs, executors, administrators and successors of the parties
hereto.

 

10.  Governing Law.  This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without reference to the
principles of conflicts of laws thereof.

 

11.  Headings.  Headings are for the convenience of the parties and are not
deemed to be part of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first written above.

 

 

 

 

STRATEGIC DISTRIBUTION, INC.

 

 

 

By:

 

 

 

 

Donald C. Woodring

 

 

President and CEO

 

 

 

 

 

 

OPTIONEE

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------
